 



Exhibit 10.40
SECOND AMENDMENT TO BUSINESS LOAN AND
SECURITY AGREEMENT
     This Second Amendment to Business Loan and Security Agreement (the “Second
Amendment” or “Amendment”) is made as of January 31, 2006, between PREFERRED
BANK, a California banking corporation (“Lender”), SYNTAX GROUPS CORPORATION, a
California corporation (“SGC”) and SYNTAX CORPORATION, a Nevada corporation,
formerly known as Syntax Groups Nevada, Inc. (“SC”) (SGC and SC are sometimes
referred to collectively as the “Borrowers” and individually as the “Borrower”).
RECITALS
     A. Borrowers and Lender entered into that certain Business Loan and
Security Agreement dated on or about September 28, 2005 (“Original Agreement”)
as modified by a Change in Terms Agreement dated December 14, 2005 (as amended,
the “Agreement”). The parties hereto acknowledge and agree that for reference
purposes the Original Agreement is dated as of September 28, 2005.
     B. Borrowers and Lender desire to further amend certain terms and
provisions of the Agreement.
AGREEMENT
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meaning given to them in the Agreement.
2. Amendments.
          2.1 The definition of “Borrowing Base” set forth in Section 1.1 of the
Agreement is amended in its entirety to read as follows:
     “Borrowing Base” means the sum of (a) 80% of the Factor Payments Due,
excluding Factored Receivables of Boscov’s, Circuit City and K-Mart, plus
(b) the lesser of (i) 40% of the value of Eligible Inventory or (ii) Twelve
Million Dollars ($12,000,000).
          2.2 The definition of “Guarantor” set forth in Section 1.1 of the
Agreement is amended in its entirety to read as follows:
     “Guarantor” means individually and collectively, James Ching Hua Li, Thomas
Man Kit Chow, Roger Kao, and Michael K. Chan.
          2.3 The definition of “Maturity Date” set forth in Section 1.1 of the
Agreement is amended in its entirety to read as follows:
     “Maturity Date” means October 5, 2006.

1



--------------------------------------------------------------------------------



 



          2.4 The definition of “Maximum Credit Amount” set forth in Section 1.1
of the Agreement is amended in its entirety to read as follows:
     “Maximum Credit Amount” means Twenty Eight Million Dollars ($28,000,000).
          2.5 The definition of “Note” set forth in Section 1.1 of the Agreement
is amended in its entirety to read as follows:
     “Note” means that certain Amended and Restated Promissory Note Variable
Rate dated January 31, 2006, in the principal sum of Twenty Eight Million
Dollars ($28,000,000).
          2.6 In Section 2.1 (a) of the Agreement, the figure “Eighteen Million
Dollars ($18,000,000)” is substituted for the figure “Ten Million Dollars
($10,000,000).”
          2.7 In Section 2.1 (b) of the Agreement, the figure “Eighteen Million
Dollars ($18,000,000)” is substituted for the figure “Ten Million Dollars
($10,000,000).”
          2.8 In Section 2.1 (c) of the Agreement the figure “Nine Million
Dollars ($9,000,000)” is substituted for the figure “Five Million Dollars
($5,000,000).”
          2.9 Section 2.1 (d) of the Agreement is amended to add the following
sentence at the end of said Section:
     “Borrower shall repay each working capital Advance in accordance with the
terms of this Agreement and the Note.”
          2.10 In Section 2.1(f) of the Agreement, the figure “Nine Million
Dollars ($9,000,000)” is substituted for the figure “Five Million Dollars
($5,000,000):
          2.11 The last sentence of Section 2.1 (f) of the Agreement is amended
in its entirety to read as follows:
     “Borrower shall repay each trust receipt Advance in accordance with the
terms of this Agreement and the Note.”
          2.12 In Section 2.1(g) (ii) of the Agreement, the figure “Eighteen
Million Dollars ($18,000,000)” is substituted for the figure “Ten Million
Dollars ($10,000,000).”
          2.13 In Section 2.1(g)(iii) of the Agreement, the figure “Nineteen
Million Dollars ($19,000,000) is substituted for the figure “Fifteen Million
Dollars ($15,000,000).”
          2.14 In Section 9(b) of the Agreement, the number “90” is substituted
for the number “60”.

2



--------------------------------------------------------------------------------



 



          2.15 Section 9(c) and (d) of the Agreement are amended in there
entirety to read as follows:
     “(c) By Wednesday of each week, an Inventory report;
     (d) By Wednesday of each week, a receivable report concerning all
Accounts.”
          2.16 Section 9(e) of the Agreement is deleted in its entirety and
replaced with the following:
     “(e) Intentionally omitted; and”
          2.17 Section 9(f) of the Agreement is amended in its entirety to read
as follows:
     “(f) Upon request of Lender, federal tax returns of Borrower, including all
schedule K-1’s.”
     3. Representations and Warranties. Borrowers hereby represent and warrant
to Lender that: (i) no default specified in the Agreement and no event which
with notice or lapse of time or both would become such a default has occurred
and is continuing and has not been previously waived (ii) the representations
and warranties of Borrowers pursuant to the Agreement are true on and as of the
date hereof as if made on and as of said date, (iii) the making and performance
by Borrowers of this Amendment have been duly authorized by all necessary
action, and (iv) no consent, approval, authorization, permit or license is
required in connection with the making or performance of the Agreement as
amended hereby.
     4. Conditions. This Amendment will be effective when the Lender receives
the following items, in form and content acceptable to the Lender.
          4.1 This Amendment duly executed by all parties hereto.
          4.2 The Note duly executed by the Borrowers.
          4.3 Commercial Guaranties duly executed by each Guarantor.
          4.4 Evidence that the execution, delivery and performance by each
Borrower of this Amendment, the Note and each other document required hereunder
have been duly authorized.
          4.5 Payment of all out-of-pocket expenses, including attorneys’ fees,
incurred by the Lender in connection with the preparation of this Amendment.
     5. Effect of Amendment. Except as provided in this Amendment, the Agreement
shall remain in full force and effect and shall be performed by the parties
hereto according to its terms and provisions.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto
as of the date first above written.

            PREFERRED BANK,
a California corporation
      By:   /s/ Phanglin Lin     Name:   Phanglin Lin       Title:   Senior Vice
President    

            SYNTAX GROUPS CORPORATION,
a California corporation
      By:   /s/ Thomas Chow     Name:   Thomas Chow     Title:   CPO    

            SYNTAX CORPORATION,
a Nevada corporation
      By:   /s/ Thomas Chow     Name:   Thomas Chow     Title:   CPO    

4